—In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of disposition of the Family Court, Queens County (Berman, *669J.), dated April 10, 1997, which, upon a fact-finding order of the same court, dated August 21, 1996, finding, upon her admission, that the children were neglected, inter alia, placed them with the Commissioner of Social Services for a period of one year.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the mother’s contention, her admission that she possessed a controlled substance, which was within the reach of the children was sufficient to support a finding that the children Myra P., Michelle P., and Natalie P. were neglected (see, Family Ct Act § 1012 [f] [i] [B]; see generally, Matter of Barbara S., 244 AD2d 556; Matter of Nassau County Dept. of Social Servs. [Raul B.] v Diane B., 231 AD2d 523; Matter of Lawrence Clinton S., 186 AD2d 808; Matter of William, D., 178 AD2d 475, cert denied sub nom. Dorothy W. v Commissioner of Social Servs. of City of N. Y., 506 US 1038; Matter of Commissioner of Social Servs. of City of N. Y. [Ralph LJ v Roy C., 174 AD2d 744).
The mother’s contention that the court erred in placing the children with the Commissioner of Social Services is academic as the period of placement has expired and the children have been discharged to the mother (see, Matter of Jason J., 237 AD2d 357; Matter of Nicholas P., 197 AD2d 693; Matter of Commissioner of Social Servs. [Forrest G.], 180 AD2d 550). Rosenblatt, J. P., O’Brien, Ritter and Krausman, JJ., concur.